Title: To James Madison from William C. C. Claiborne, 24 February 1815
From: Claiborne, William C. C.
To: Madison, James


                    
                        Dear Sir,
                        New Orleans February 24th 1815.
                    
                    We are assured he[r]e, on the authority of Admiral Cockran, that a treaty of Peace between the United States, and Great Britain was Signed at Ghent on the 24th. of December last, and which treaty being already ratified by the Prince Regent, awaits only the Sanction of the American Government to put an end to hostilities. Taking it for granted that the Conditions are Such as neither to compromit the honor nor the Interest of the United States, I offer you my Congratulations on an event so desirable to our Common Country.
                    You will learn with regret, that an unfortunate misunderstanding exists, between Major General Jackson, and the Legislative and Executive authorities of Louisiana, against the latter of which I have reason to beleive, his Resentment is more immediately directed. With a favorite and Victorious Chief whose gallantry and exploits have attracted So much admiration, I am well aware, I can enter into no contest upon equal grounds. There however is a Shield which a Kind Providence furnishes the cause of Justice and truth, which resists present attacks and grows Stronger with time. On former trials, I have experienced the Strength of this shield, nor on the present, can it fail to extend to me the most ample Security. I acknowledge that General Jackson, has rendered important services, nor do I deny him the possession of some great qualities; but the violence of his character casts a shade upon them all, and in this capital he has observed a Course of Conduct which Cannot easily be excused, much less Justified by those, who feel a proper regard for the Rights of others. I am Dear Sir With great Esteem, & Respect your humble Servt.
                    
                        
                            William C. C. Claiborne
                        
                    
                    
                        P.S. I enclose for your perusal a copy of a Letter, which I have this Day addressed to the Atty General of Louisiana.
                    
                